Citation Nr: 0942859	
Decision Date: 11/10/09    Archive Date: 11/17/09

DOCKET NO.  03-14 447	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines



THE ISSUE

Whether the appellant's spouse had qualifying service (and 
was a veteran) for purposes of establishing entitlement to VA 
death benefits.



ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel




INTRODUCTION

The appellant alleges that her deceased husband had 
recognized guerrilla service with the U.S. Armed Forces of 
the Far East (USAFFE) during World War II.  He died in August 
1989.  The case is before the Board of Veterans' Appeals 
(Board) on remand from the United States Court of Appeals for 
Veterans Claims (Court).  The case was originally before the 
Board on appeal from June 2002 and October 2002 decisional 
letters from the Manila RO.  In a decision issued in February 
2004, the Board denied the appellant's spouse veteran status.  
The appellant appealed that decision to the Court (where she 
was represented by an attorney, Francis M. Jackson, Esq.; the 
attorney has since withdrawn from this case).  In June 2008, 
the Court issued an order that vacated the February 2004 
Board decision and remanded the matter on appeal for 
readjudication consistent with the instructions outlined in 
the June 2008 Joint Motion for Remand (Joint Motion) by the 
parties.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if any action on her part is required.


REMAND

Essentially, the Joint Motion stipulates that in not seeking 
verification of alleged service under an alternate 
identification, VA failed in its Veterans Claims Assistance 
Act of 2000 (VCAA)-mandated duty to assist the claimant.  In 
the instant claim for VA death benefits received in August 
2001, the appellant reported that her spouse's date of birth 
was January [redacted], 1929.  She also enclosed a November 1997 
certification from the General Headquarters of the Armed 
Forces of the Philippines, Office of the Adjutant General 
(Form AGNR2) with the following information: [redacted]
[redacted]; service number [redacted]; date and place of birth 
unknown; date of enlistment, August 24, 1946; date of 
discharge, July 10, 1949.  VA sought verification of [redacted] 
[redacted] service under the information that the appellant 
provided in her claim, and the service department (via the 
National Personnel Records Center (NPRC)) certified in 
February 2002 that the appellant's spouse had no service as a 
member of the Philippine Commonwealth Army, including the 
recognized guerrillas, in the service of the United States 
Armed Forces.

In November 2002, the appellant submitted another Form AGNR2, 
dated in October 2002.  It contained the following 
information: [redacted]; service number [redacted]; 
date and place of birth, October [redacted], 1927 - Mauban, Tayabas; 
date of enlistment, November 15, 1943; and date of discharge, 
February 2, 1946.  The Joint Motion stipulates that 
verification of service should have also been sought under 
this "different identifying information (in particular, date 
of birth and dates of service)" and mandates that this be 
done on remand.  See also Capellan v. Peake, 539 F.3d 1373, 
1382 (Fed. Cir. 2008) (In claims for benefits relating to 
Filipino Veterans of World War II, the United States Court of 
Appeals for the Federal Circuit has held that when a claimant 
submits new evidence subsequent to a previous request for 
verification of recognized military service for purposes of 
determining eligibility for VA benefits, that new evidence 
must be submitted and considered in connection with a new 
request for "verification of service from the service 
department" pursuant to 38 C.F.R. § 3.203(c)).  

Also, the Joint Remand notes that while the appellant 
indicated in her April 2003 VA Form 9, substantive appeal, 
that she did not want a personal hearing, under 38 C.F.R. 
§ 20.1304, she had a period of 90 days following the mailing 
of notice to her that her appeal had been certified to the 
Board or until the date of the decision of the Board, 
whichever came first, to request a personal hearing before 
the Board.  The appellant was notified in May 2003 that her 
appeal had been certified to the Board.  In June 2003 and 
July 2003, well within the 90 day period after notification 
of certification, she expressed a desire to be afforded a 
personal hearing before a Board member at the Manila RO.  
Because the Board may not proceed with an adjudication of the 
appellant's claims without affording her an opportunity for a 
hearing, it must be clarified on remand as to whether she 
still wishes to have a hearing.  If so, such a hearing must 
be scheduled.  See 38 U.S.C.A. § 7107(b) and 38 C.F.R. 
§ 20.700(a).

Finally, during the pendency of this appeal, in Palor v. 
Nicholson, 21 Vet. App. 325 (2007), the Court held that, in 
claims where it is necessary to first establish veteran 
status, proper VCAA notice must be tailored to also inform 
claimants of the information or evidence necessary to prove 
the element of veteran status, what information the appellant 
is responsible for providing, and what information VA will 
seek to obtain concerning that element.  The appellant was 
not provided such notice.  On remand, such notice defect may 
be corrected without causing additional delay.

Accordingly, the case is REMANDED for the following:

1. 	The RO must send the appellant a 
letter providing her the notice required 
under Palor v. Nicholson, 21 Vet. App. 325 
(2007), specifically advising her of the 
information or evidence necessary to prove 
the element of veteran status.  She should 
have opportunity to respond.  The RO 
should also ascertain whether the 
appellant still wishes to be scheduled for 
a Travel Board/videoconference hearing 
before the Board.  

2. 	The RO should arrange for another 
NPRC records search to ascertain whether 
the appellant's spouse had any recognized 
active military service.  Specifically, 
the RO should ask the NPRC to conduct a 
records search (to verify the appellant's 
spouse's service) under the various 
information she has provided, including 
the following identifying information: 

    (a) [redacted]; service number 
[redacted]; date of enlistment, August 24, 
1946; and date of discharge, July 10, 
1949.

    (b) [redacted]; service number 
[redacted]; date and place of birth, October 
[redacted], 1927 - Mauban, Tayabas; date of 
enlistment, November 15, 1943; and date of 
discharge, February 2, 1946.  

3. 	The RO should then re-adjudicate 
the claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and afford the 
appellant the opportunity to respond.  

4.  If the appellant continues to desire a 
Travel Board or videoconference hearing 
before the Board, the RO must arrange for 
such a hearing, and if a hearing is held 
the case should be processed in accordance 
with established appellate practices.  If 
the appellant does not desire a hearing, 
the case should be returned to the Board, 
if in order, for further review.

The purpose of this remand is to implement the mandates of 
the Court, as expressed in the Joint Motion.  The appellant 
has the right to submit additional evidence and argument on 
the matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  38 U.S.C.A. 
§§ 5109B, 7112 (West Supp.2009).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

